                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION
______________________________________________________________________

BUILDING TRADES UNITED PENSION TRUST FUND
and SCOTT J. REDMAN (in his capacity as Trustee),

                            Plaintiffs,

       v.                                                    Case No. 18-cv-1989

RS PLUMBING, INC.,

                            Defendant.


                                          COMPLAINT


       NOW COME the Plaintiffs, by their attorneys, The Previant Law Firm, S.C., by

Philip E. Thompson, and as and for a cause of action against the Defendant, allege and

show to the court the following:

                                   Jurisdiction and Venue

       1.      Jurisdiction of this Court upon RS Plumbing, Inc. is founded upon section

502 of the Employee Retirement Income Security Act of 1974 (“ERISA”) (29 U.S.C. §

1132), in that the Plaintiffs are aggrieved by said Defendant’s violation of certain

collective bargaining agreements, trust plans and trust agreements, and said

Defendant’s continued refusal to submit contributions in accordance with the terms of

those plans and agreements, thereby violating the provisions of ERISA, the Multi-

Employer Pension Plan Amendments Act (“MPPAA”), and the terms and provisions of

the employee benefit plans.




            Case 2:18-cv-01989-JPS Filed 12/17/18 Page 1 of 8 Document 1
       2.      Venue lies in this Court under ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2))

in that Plaintiffs operate in Waukesha County, Wisconsin.

                                         Parties

       3.      Plaintiff Building Trades United Pension Trust Fund is an employee benefit

plan within the meaning of ERISA Sections 3(1), (2), (3) and (37), 502 and 515, as

amended by the MPPAA (codified as amended at 29 U.S.C. §§ 1002(1), (2), (3) and

(37), 1132 and 1145), and brings this action on behalf of the Trustees, participants, and

beneficiaries of said Plan. Said Plan maintains offices at 500 Elm Grove Road, Elm

Grove, Wisconsin 53122.

       4.      Plaintiff Scott J. Redman is a trustee and fiduciary of the Building Trades

United Pension Trust Fund and as such has standing to be a plaintiff in this action. Mr.

Redman maintains an office at 11175 West Parkland Avenue, Milwaukee, Wisconsin

53224.

       5.      RS Plumbing, Inc. (“RS Plumbing”) is a Wisconsin limited liability

company, engaged in business, with principal offices located at 8790 West Dosie

Avenue, Greenfield, Wisconsin 53228. Its registered agent for service of process is

Steven Rajak, 8790 West Dosie Avenue, Greenfield, Wisconsin 53228.

                                          Facts

       6.      RS Plumbing is an employer and party in interest in an industry affecting

commerce within the meaning of ERISA Sections 3(5), (11), (12) and (14) (29 U.S.C. §§

1002(5), (11), (12) and (14)).




                                            -2-

            Case 2:18-cv-01989-JPS Filed 12/17/18 Page 2 of 8 Document 1
       7.      For all times relevant, RS Plumbing was and remains a party to and

agreed to abide by the terms of one or more collective bargaining agreements (“Labor

Agreements”) with the Plumbers Local 75 Union (“Union”).

       8.      The Union represent, for purposes of collective bargaining, certain RS

Plumbing employees and employees of other employers in industries affecting interstate

commerce within the meaning of Labor Management Relations Act (“LMRA”) Sections

2(5), 9(a) and 301(a) (29 U.S.C. § 151, et seq.).

       9.      The Labor Agreements described herein contain provisions whereby RS

Plumbing agreed to make timely payments to the Plaintiffs’ benefit fund (“Fund”) for

each employee covered by said Labor Agreements.

       10.     By execution of said Labor Agreements, RS Plumbing adopted the trust

agreements and amendments thereof which establish and govern the Plaintiffs and are

necessary for their administration and designated as its representatives on the Board of

Trustees such trustees as have been named and appointed pursuant to said trust

agreements, together with their successors selected in the manner provided in such

trust agreements, thereby ratifying all actions already taken or to be taken within the

scope of their authority.

       11.     By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements and the rules and regulations

heretofore and hereafter adopted by the trustees of said Fund, RS Plumbing has agreed

as follows:




                                            -3-

            Case 2:18-cv-01989-JPS Filed 12/17/18 Page 3 of 8 Document 1
              a.     to file monthly reports and make timely and prompt contributions to

                     the Plaintiffs for each employee covered by the aforementioned

                     Labor Agreements;

              b.     to designate, and accept as its representatives, the trustees named

                     in the declaration of trust and their successors;

              c.     to adopt and abide by all of the rules and regulations adopted by

                     the trustees of the employee benefit plans pursuant to the trust

                     agreements;

              d.     to adopt and abide by all of the actions of the trustees in

                     administering the employee benefit plans in accordance with the

                     trust agreements and the rules so adopted;

              e.     to pay, in addition to all of the contributions which are due and

                     owing, liquidated damages and interest relative to delinquent

                     contributions;

              f.     to pay, in addition to delinquent contributions, interest, and

                     liquidated damages, actual attorney's fees, audit fees, court costs,

                     and service fees, should legal action be necessary to obtain

                     delinquent contributions, interest, and liquidated damages; and

              g.     to provide access to all books and records necessary to perform

                     regular audits of RS Plumbing contributions to Plaintiff fund.

       12.    RS Plumbing has failed to perform its obligations pursuant to the terms

and conditions of the Labor Agreements and trust agreements by, although not

necessarily limited to:



                                            -4-

          Case 2:18-cv-01989-JPS Filed 12/17/18 Page 4 of 8 Document 1
             a.     making regular and timely payments to the Plaintiff fund; and

             b.     refusing to allow Plaintiffs’ auditor access to books and records

                    necessary to perform an audit billing.

      13.    ERISA § 502(g) (2), as amended by the MPPAA, provides:

             (2)    In any action under this title by a fiduciary for or on behalf of a plan
             to enforce section 515 in which a judgment in favor of the plan is awarded,
             the court shall award the plan --

             (A)    the unpaid contributions,

             (B)    interest on the unpaid contributions,

             (C)    an amount equal to the greater of --

                    (i)    interest on the unpaid contributions, or

                    (ii)   liquidated damages provided for under the plan in an amount
                           not in excess of 20 percent (or such higher percentage as
                           may be permitted under Federal or State law) of the amount
                           determined by the court under subparagraph (A),

             (D)    reasonable attorney’s fees and costs of this action, to be paid by
                    the defendant, and

             (E)    such other legal or equitable relief as the court deems appropriate.

For purposes of this paragraph, interest on unpaid contributions shall be determined by

using the rate provided under the plan, or, if none, the rate prescribed under section

6621 of the Internal Revenue Code of 1954.

      14.    ERISA § 515 provides:

             Every employer who is obligated to make contributions to a multiemployer
             plan under the terms of the plan or under the terms of a collectively
             bargained agreement shall, to the extent not inconsistent with law, make
             such contributions in accordance with the terms and conditions of such
             plan or agreement.




                                            -5-

         Case 2:18-cv-01989-JPS Filed 12/17/18 Page 5 of 8 Document 1
       15.     Despite demands that RS Plumbing perform its statutory and contractual

obligations, the Plaintiffs have ascertained that said Defendant has failed, neglected,

omitted, and refused to make its required payments. RS Plumbing is now indebted to

the Plaintiffs as follows:

Audited period January 1, 2016 to the September 30, 2017:

Building Trades United Pension Trust Fund                                      $4,949.40

Unaudited period October 1, 2017 to the present:

Building Trades United Pension Trust Fund                                       Unknown


                Claim One - Against Defendant RS Plumbing Co., Inc. for
             Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132 and 1145)

       16.     As and for a claim for relief against Defendant RS Plumbing, the Plaintiff

Fund reallege each and every allegation contained in paragraphs 1 through 15 above

and incorporate the same as though fully set forth herein word for word.

       17.     Due demand has been made by the Fund upon RS Plumbing for payment

of all sums due and owing, but said Defendant has refused to pay them, or any part

thereof, and all amounts remain due and owing.

       18.     Because, as the Fund is informed and believe, RS Plumbing has not

made timely and prompt contributions on behalf of all covered employees, the corpus of

each of the Fund’s trust funds is reduced, the Fund’s income is reduced, and their ability

to pay benefits to qualified participants and beneficiaries is curtailed. Consequently,

ERISA and the Fund’s employee benefit plans have been violated, and the Fund is

entitled to all the remedies provided by ERISA.




                                            -6-

          Case 2:18-cv-01989-JPS Filed 12/17/18 Page 6 of 8 Document 1
      19.     Because RS Plumbing has failed to make timely and prompt contributions,

some of the Fund’s beneficiaries and participants could have eligibility terminated and

benefits reduced for which they would otherwise qualify.        These beneficiaries and

participants would be left without an adequate remedy at law and would suffer severe

and irreparable harm if said Defendant is not mandatorily compelled to comply with the

Labor Agreements and enjoined from further breaches.

      WHEREFORE, Plaintiffs demand the following relief:

      1.      Judgment on behalf of the Fund and against RS Plumbing

              A.    For $5,249.00 in unpaid contributions, interest, and liquidated

                    damages owed to the Fund for the audit period January 1, 2016

                    through September 30, 2017;

              B.    For unpaid contributions, interest, and liquidated damages owed to

                    the Find for the period of October 1, 2017 through the date this

                    action was commenced;

              C.    For unpaid contributions, interest, and liquidated damages owed to

                    the Fund becoming due and/or arising after the commencement of

                    this lawsuit through the date of judgment; and

              D.    Actual attorney fees and the costs of this action.

      2.      For such other, further or different relief as the Court deems just and

              proper.




                                           -7-

           Case 2:18-cv-01989-JPS Filed 12/17/18 Page 7 of 8 Document 1
Dated this 17th day of December, 2018.


                                s/Philip E. Thompson
                                Philip E. Thompson (SBN:1099139)
                                The Previant Law Firm, S.C.
                                310 West Wisconsin Avenue, Suite 100 MW
                                Milwaukee, WI 53203
                                414-203-0514 (Telephone)
                                414-271-6308 (Fax)
                                Email: pet@previant.com
                                Attorneys for the Plaintiffs




                                  -8-

  Case 2:18-cv-01989-JPS Filed 12/17/18 Page 8 of 8 Document 1
